Madsen, J.
(dissenting) — There are three major reasons *645why the majority opinion should be rejected. First, its effect is to nullify state law. Second, it misrepresents both the trial court’s ruling and the applicable statutes and regulations. Third, it represents a giant step backward for the disabled people in this State, contrary to broad legislative enactments protecting their rights. I dissent.
Turning to the first of these problems, once the majority is distilled, what remains is a remarkable conclusion: Forget the state statutes and implementing regulations— there is no independent state law ensuring the disabled the right to full enjoyment of places of public accommodation.
The majority reaches this unfortunate conclusion by collapsing state law provisions into the Federal Americans With Disabilities Act (ADA). If the plaintiff shows a prima facie case of discrimination, the majority says, the place of public accommodation can justify its discrimination on the basis it has complied with the ADA. Majority at 637. Unless the plaintiff can prove pretext, the majority says, plaintiff loses. But compliance with the federal law is mandatory, and it would be all but impossible for a plaintiff to prove that action taken to bring a place of public accommodation into compliance with the ADA is a pretext masking a violation of civil rights or discrimination in violation of state law. Bottom line—compliance with the ADA is all that is required. Washington law is completely irrelevant.
I do not agree that our State’s legislation should be so casually dismissed. Our state law in this area preceded the ADA. Nothing suggests any legislative intent that the state law, as enacted, was to be displaced by future federal enactments. In short, despite a great detour into federal law by the majority, the issue here is what is required under the state statutes and their implementing regulations. Regardless of whether there is compliance with the ADA, the issue is whether there has been compliance with state law. This court should not abrogate state law.
The second problem with the majority is that it misreads *646both state law and the trial court’s decision, thus leading to its alarmist message that the disabled might take more than "their share” under reasoning like that of the trial court. Despite the majority’s implicit retrogression into an "us versus them” mentality, there is nothing untoward about the trial court’s reasoning.
As the majority explains, there are three means by which service may be provided to the disabled by places of public accommodation: same service, reasonable accommodation, and arranged service. WAC 162-26-060.38 Same service has never been an issue in this case. Plaintiff argued to the trial court applicability of both reasonable accommodation and arranged service. While the trial court agreed that the paratransit service is arranged service, it applied a "reasonably possible” standard expressly applicable to reasonable accommodation but not mentioned in the WACs relating to arranged service. Clerk’s Papers at 299, 300-01 (trial court’s memorandum decision); see WAC 162-26-080(2) (reasonable accommodation, requiring action "reasonably possible” in the circumstances); WAC 162-26-090 (arranged service).
Nevertheless, the majority’s agitation over a "reasonably possible” standard is unwarranted for two reasons. First, contrary to the majority’s expostulation, the principle has a settled place in this State’s antidiscrimination jurisprudence. Second, while the WACs regarding arranged service do not refer to "reasonably possible,” it is obvious that they encompass such a reasonableness standard.
While the term "reasonably possible” is not found in the statutes, it is consistent with the accommodation *647required in an employment setting. In Holland v. Boeing Co., 90 Wn.2d 384, 583 P.2d 621 (1978), upon which the majority itself relies, this court held that an employer must affirmatively act to reasonably accommodate a disabled employee. The court specifically noted that unlike other forms of discrimination which might be eradicated through identical treatment, often disability discrimination can be eradicated only through different treatment. Id. at 388, 390 n.4.
The Human Rights Commission has expressly incorporated the Holland standard as a source of guidance into WAC 162-26-080, which pertains to reasonable accommodation by a place of public accommodation. WAC 162-26-080(5). The term "reasonably possible” does not mean, as the majority misleadingly says, that an antidiscrimination statute is turned into an entitlement statute without limits. Majority at 625-26. It is, instead, part of the definition of "reasonable accommodation,” which means "action, reasonably possible in the circumstances, to make the regular services of a place of public accommodation accessible to persons who otherwise could not use or fully enjoy the services because of the person’s sensory, mental, or physical limitations.” WAC 162-26-080(2) (emphasis added).
Plainly, the "reasonably possible” standard is not the wide-open, unlimited standard the majority announces. I can only speculate that the majority fans the fears of unlimited service at unlimited cost to justify its unconscionable narrowing of Washington law.
While the trial court applied the "reasonably possible” language of WAC 162-26-080 to arranged service within the meaning of WAC 162-26-090, it nevertheless reached the right result. The trial court correctly determined that the paratransit service is arranged service. Arranged service "means making the services or goods of a place of public accommodation available to a [disabled] person at a place or in a way that is different from the place or way that the service is offered to the public in general, in order *648to serve the person.” WAC 162-26-090(2). Arranged service is the least desirable of the methods of service, with same service, and reasonable accommodation required, if possible, in that order. WAC 162-26-060; WAC 162-26-090(3) ("[a]rranged service is fair only when neither same service nor reasonable accommodation is possible, and the choice is between arranged service and no service”). Whichever method of service is provided, the overall objective is the assurance that the disabled "will have the enjoyment of places of public accommodation to the greatest extent practical.” WAC 162-26-060(4). There is, therefore, no lesser standard of compliance with State law, or lesser accommodation appropriate, merely because arranged service is the only possible means of accommodation. The statutory goal in all cases is for the disabled to have the same full enjoyment of services as the general public has.
Arranged service requires that "[ajmong available means or places, the one that most closely approximates service to the general public should be chosen.” WAC 26-62-090(4). The place and means may be chosen by the operator of a place of public accommodation, "so long as the operator gives reasonable weight to the convenience, needs, and dignity of the [disabled] person seeking service.” WAC 162-26-090(4). This does not mean that the operator may choose what service to provide, because RCW 49.60.030 and .215 mandate the service which must be provided (as closely approximating that which the general public enjoys as is possible), but it does allow some flexibility in the means for carrying out the statutory mandates.
Arranged service is not without limits, however. As is true in all cases, the aim is to enable the disabled access to the same services and places as are available to the nondisabled. No more is required, regardless of available funds. Second, as noted above, WAC 162-26-060(4) says that the goal is for disabled persons to "have the enjoyment of places of public accommodation to the greatest extent practical.” At some point, the impracticality of *649providing service or access will simply be too great. Third, along the same lines, WAC 162-26-070 provides that the Human Rights Commission "will grant exceptions to the rules of this chapter under the standards set out in WAC 162-06-030.” WAC 162-06-030(9)(a) provides that an exception may be granted if "[c]ompliance with the rule would cause unreasonable hardship. . . .” Thus, contrary to the majority’s implication, majority at 630 n.16, there is relief available if compliance with WAC 162-26 would impose too heavy a burden, including a financial burden.
As can be seen from these true limitations on services, the trial court’s application of a "reasonably possible” standard is completely consistent with what is required. When the only option is to provide arranged service, it is appropriate to consider the reasonableness and practicality of the service. Nor is the "reasonably possible” standard untenable—it is, as explained, precisely the standard to be applied where reasonable accommodation is the method of service.
In short, the majority has taken the trial court’s application of the "reasonably possible” standard out of context, given the term a meaning it does not have under the applicable WACs and case law, and combined the resulting wrong standard with the trial court’s observation that there is no dispute in this case that funding for paratransit services is available. The majority thus creates a "strawman” to knock down, i.e., the specter of unlimited services at unlimited cost.
Just as I must take issue with the majority’s assessment of the trial court’s ruling in light of the statutes and the applicable WACs, I take issue with the majority’s articulation of the prima facie case. Under RCW 49.60.030 and .215, a place of public accommodation need not intend to deny service or access for a violation to occur.39 Neutral *650conduct, or inaction, may be violative of the statutes and WACs as surely as intentional or negligent conduct. Thus, it makes little sense to require a plaintiff, as part of the prima facie case, to prove that the disability caused the discrimination, as the majority requires. Majority at 633. "What RCW 49.60.215 in fact states is that if the defendant’s acts have "result[ed] in any distinction, restriction, or discrimination” an unfair practice has occurred. Thus, the causal question the statute poses relative to plaintiffs’ prima facie case is whether defendant’s actions have caused a denial of full enjoyment of places of public accommodation to the disabled plaintiff. Because defendant’s intent is irrelevant, that question is answered in the first three factors identified by the majority.
Thus, the prima facie case should consist of a showing of the first three factors identified by the majority: (1) that plaintiff is disabled within the meaning of the statutes; (2) that defendant’s business or establishment is a place of public accommodation; and (3) that plaintiff was denied full enjoyment of the place of public accommodation. Once the plaintiff has made his or her prima facie case, then the burden shifts to the defendant, who must produce evidence of a legitimate reason denying full enjoyment of places of public accommodation. As explained, compliance with the ADA is not a legitimate reason for noncompliance with State law, which must be given independent effect. However, as also explained, some legitimate reasons have been identified by the Human Rights Commission: that providing service or access is not practical, or that it constitutes an unreasonable hardship.
If the defendant produces evidence of a legitimate reason for denying the right of full enjoyment, plaintiff can rebut the evidence produced in support of such defense and thereby create a material issue of fact. However, plaintiff does not have a burden to show that the defendant’s proffered reason is pretextual. Intent, or motive, to discriminate on the basis of disability simply has no place *651in the equation, and production of evidence showing the proffered reason is a pretext masking an unlawful intent is not required.
Here, insofar as plaintiffs’ prima facie case is concerned, the only real question is whether the Spokane Transit Authority’s (STA) service area is a place of public accommodation, or, as the majority says, whether only its fixed lines, structures, and the like, constitute a place of public accommodation. RCW 49.60.040(10) provides in part that " '[a]ny place of public resort, accommodation, assemblage, or amusement’ includes, but is not limited to, any place. . . for public conveyance or transportation on land . . . including the stations and terminals thereof and the garaging of vehicles. . . .” (Emphasis added.) Contrary to the majority, I do not find in this definition the limitations it states are therein. Twice this definition signals that it should be read expansively—first when it begins by saying that places of public accommodation include, but are "not limited to”, the listed things, and second when it refers to places for public conveyancing as "including” certain places. Clearly the Legislature did not intend that only the listed items constitute places of public accommodation. See generally I.J. Schiffres, Annotation, What Businesses or Establishments Fall Within State Civil Rights Statute Provisions Prohibiting Discrimination, 87 A.L.R.2d 120, 136 § 3[c] (1963). Further, the Legislature has directed that RCW 49.60 is to be liberally construed to the end that its purposes are accomplished. RCW 49.60.020. The purpose of the chapter is to eliminate discrimination, which "threatens . . . the rights and proper privileges of [this state’s] inhabitants . . . .” RCW 49.60.010.
Given the nonexclusiveness of the list of places of public accommodation in RCW 49.60.040(10), and the command to construe RCW 49.60 liberally to achieve its purpose, this court should not restrictively read the language regarding transportation. The definition is clearly broad enough to encompass STA’s benefit area.
In addition, if the statute is read to encompass only *652fixed routes and physical structures there is no room for arranged service as a method of providing service because either same service or reasonable accommodation would suffice. Such a result is not only inconsistent with the WACs prescribing arranged service, it is also inconsistent with the majority’s own view that the paratransit service provided under the ADA satisfies Washington law.
In any event, even if the fixed lines and physical structures are the place of public accommodation, what is at issue is the right of the disabled to use public transportation just as the nondisabled do. Even though fixed routes do not lie near every nondisabled person in the benefit area, a nondisabled person can make his or her way to a fixed route and take advantage of the public transportation system. If, because of disability, a person cannot reach the fixed routes or the paratransit corridor, transportation services are denied that person. That person cannot have full enjoyment, or any enjoyment, of what is available to the nondisabled unless arranged service such as STA’s paratransit service is provided. If the statutes are read as the majority reads them, the civil right embodied in RCW 49.60.030 echoes hollowly for plaintiffs. Full enjoyment of places of public accommodation means nothing if no use is possible.
Finally, I must take issue with the majority’s insupportable conclusion that "services” do not fall within the State laws prohibiting discrimination in places of public accommodation. RCW 49.60.040(10) expressly refers to services. RCW 49.60.040(9), which defines "full enjoyment”, says that " '[flull enjoyment of includes the right to purchase any service[s] . . . offered or sold . . . by, any establishment to the public . . . .” (Emphasis added.) Moreover, what the STA provides is transportation services, and even the majority seems to agree that some level of those services must be provided.
I would hold the STA’s benefit area defines the place of public accommodation as a matter of law. STA is not thereby obliged to provide unreasonable paratransit ser*653vices — impracticality and unreasonable hardship still serve as limitations.
I would hold that the plaintiff class has made its prima facie case. STA offered no legitimate reason for its failure to provide arranged service for the individual plaintiffs. As a matter of law its compliance with the ADA does not excuse noncompliance with state law. STA does not dispute any facts material under the analysis in this opinion. It has conceded it has the physical and financial ability to provide paratransit services to plaintiffs and plaintiff class. Accordingly, plaintiffs are entitled to judgment as a matter of law, as the trial court ruled.
Before turning to the third problem with the majority opinion, two additional "horribles” raised by the majority must be dispelled. On page 628, the majority says that STA was obliged to choose between complying with state and federal laws at peril of lawsuits. Nonsense. Nothing indicates that STA cannot comply with both.40 Indeed, the ADA states in part:
Nothing in this [Act] shall be construed to invalidate or limit the remedies, rights, and procedures of any . . . law of any State or political subdivision of any State or jurisdiction that provides greater . . . protection for the rights of individuals with disabilities than are afforded by this [Act].
42 U.S.C.A. § 12201(b).
On pages 638-39, the majority says that interpreting place of public accommodation to include more than fixed lines and physical structures has profound and unsettling implications for fixed point services like libraries and schools. Again, nonsense. The service provided by a public transportation entity like the STA necessarily involves moving people from point to point, and if that entity has a benefit area, as does the STA, then affording full enjoyment of the place of public accommodation involves moving people within that benefit area. A library is a fixed *654point and the service it provides does not involve the movement of people from place to place. The disabled are entitled to use the services of the library, of course, but nothing in the statutes, the WACs, or the analysis in this opinion would require that a library reach throughout a county and transport people to the library to use the services.
Finally, the third problem with the majority opinion is that it represents a giant step backward for our society. Instead of giving effect to statutes and regulations clearly designed to allow disabled people the same, or as nearly as possible the same, quality of life as the nondisabled, the majority seems intent on narrowing the protections afforded as much as possible. I am saddened by the majority’s apparent dissatisfaction with plaintiffs’ suit—the majority says, at 639, that it is not clear why the plaintiffs think Washington’s Law Against Discrimination provides a basis for a discrimination lawsuit in a plan which apparently complies with the ADA. The answer is simple, and profound. It is because state law provides, in this instance, greater protection than does the federal law, and plaintiffs who heretofore could travel using public transportation— to school, community centers, doctors, friends—cannot unless this court rejects the argument that compliance with the ADA is all that is required.
This case is about real people who are disabled. For example, Evelyn Fell is an 80-year-old woman who is severely disabled because of artificial joints. She can barely walk from room to room in her house (approximately 20 feet) and must use a wheelchair to be mobile. Previously, she used paratransit services for shopping, doctor visits, and social activities. To get within the new paratransit service corridor, she would have to wheel herself along a road on its unpaved rocky shoulder. Her wheelchair is not built for such conditions, nor is her wheelchair designed for use in snow and ice in the winter. She is frightened to attempt the journey because the roads are poorly lit and the cars travel quite quickly.
*655Paul Clements is a 25-year-old man who is confined to a wheelchair and must use a computer to talk. He used the former paratransit services to attend Eastern Washington State University where he is pursuing a bachelor of arts degree in psychology and has a 3.4 grade point average. He is unable to get to the new paratransit corridor by himself and often cannot get the help he needs to get there. Even when he can get a ride to the corridor, such transport is extremely difficult because the computer with which he talks must be disassembled and reassembled each time he gets in and out of a vehicle. Jean Toews is a 46-year-old woman with multiple sclerosis who is confined to a wheelchair. She had previously used paratransit services for essential medical and doctor appointments. In order to receive paratransit services under the new plan, she would have to wheel herself a mile to the corridor.
These plaintiffs, and others in plaintiff class who live outside the designated corridors in the new paratransit plan, have found it extremely difficult, if not impossible and dangerous, to get within the corridors so they can receive service. Our laws require that they have the same right to full enjoyment of STA’s public transportation services as the general public.
I would affirm the trial court’s grant of summary judgment in favor of plaintiffs. Plaintiffs are entitled to an award of attorney fees and costs for proceedings before the trial court and on this appeal under RCW 49.60.030(2).
Dolliver, Guy, and Alexander, JJ., concur with Mad-sen, J.
Reconsideration denied May 9, 1996.

There is no challenge to the Human Rights Commission’s delegated authority to promulgate the regulations at issue in this case. RCW 49.60.110 authorizes the Commission to formulate policies, and RCW 49.60.120 (3) authorizes the Commission to promulgate rules and regulations to carry out the provisions of RCW 49.60 and the policies and practices of the Commission. "Where the Legislature has specifically delegated the power to make regulations to an administrator, such regulations are presumed to be valid.” St. Francis Extended Health Care v. Department of Social & Health Servs., 115 Wn.2d 690, 702, 801 P.2d 212 (1990).


To the extent the majority seems to suggest that statutory analysis parallels constitutional equal protection analysis, a word of caution is in order. A statute may provide greater protections than the equal protection clauses of the state and federal constitutions. For this reason, compliance with the statutes is not wholly dependent upon equal protection analysis.


The majority trivializes this case with its reference to Joseph Heller’s Catch 22. Majority at 642 n.31.